Citation Nr: 1826936	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from October 2004 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

For the entire appeal period, the Veteran's migraine headaches have been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an evaluation of 50 percent for migraine headaches have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Analysis

The Veteran's migraine headaches have been evaluated in accordance with Diagnostic Code (DC or Code) 8100 and have been assigned a 30 percent evaluation for the entire period on appeal.  Pursuant to that Code, a 30 percent evaluation is appropriate when migraine headaches are manifested by prostrating attacks occurring on an average of once per month.  The highest schedular evaluation of 50 percent is assigned when migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Veteran has repeatedly stated that his migraine headaches warrant the maximum schedular evaluation under DC 8100.  In his March 2013 claim, the Veteran indicated that his migraines were increasing in frequency.  In a VA treatment note from May 2013, the Veteran reported symptoms of increasingly intense migraine headaches that were accompanied by photophobia, phonophobia, and occasional nausea and vomiting.  The Veteran endorsed weekly occurrences of these attacks that the Veteran stated lasted two hours at a time.  By July 2013, private treatment records indicate the Veteran sought emergency treatment for a migraine attack that had lasted since the prior morning.

To evaluate the severity of the Veteran's headaches, the Veteran was afforded a February 2014 medical examination at which the Veteran reported two additional hospital visits in the preceding six months due to headaches.  The Veteran reported that his symptoms caused constant head pain, nausea, vomiting, sensitivity to light and sound, and changes and vision.  Duration of these symptoms was reported to be one to two days and the Veteran indicated that these prostrating attacks occurred more than once per month.  The record indicates that the Veteran again sought emergency care at a private facility for an attack in March 2014.

In support of his claim, the Veteran's girlfriend also submitted a lay statement in March 2014 in which she reported that the Veteran experienced migraines as frequently as daily and that she could recall a recent three-week period in which the Veteran had only two, non-sequential pain-free days.  Although she stated that the Veteran's newest medications had helped with the Veteran's symptoms, she explained that he continued to experience at least weekly headaches during which the Veteran would not be able to get out of bed.

Although the evidence does not indicate that the Veteran or his girlfriend possess the medical knowledge, training, or experience to provide a competent opinion on complex medical questions, each is capable of reporting on the observable symptoms of the frequency and severity of the Veteran's migraine headaches.  They are also consistent in their descriptions of these increasingly severe symptoms and the Board has no reason to doubt the sincerity of their contentions.  Accordingly, their statements are entitled to some degree of probative weight.

In addition to the greater than weekly reports of migraine headache attacks, the Veteran has also submitted substantial evidence reflecting how these symptoms affect his ability to work.  For instance, a January 2016 letter from the Veteran's employer indicates that the Veteran was provided 48 hours of sick time each fiscal year and that the Veteran had already exhausted his allotted sick leave.  In correspondence from September 2016, the Veteran's employer further clarified that the Veteran had missed 117 hours of work due to migraines in 2015 and had already missed 77 total hours in 2016.  Moreover, treatment records continuing through 2017 appear to indicate that the Veteran's migraine headaches persist and continue to require almost monthly visits to a local private facility to seek emergency care.

Ultimately, the Board finds that the Veteran's migraine headaches more closely approximate the criteria for a fifty percent evaluation pursuant to DC 8100.  There is substantial competent, credible, and probative evidence indicating that the Veteran's prostrating headache attacks occur more frequently than the monthly occurrences required for a 30 percent evaluation.  The frequency with which the Veteran has also had to seek emergency care and the probative evidence from the Veteran's employer indicating he misses substantially more than two weeks of work per year also indicate that the Veteran's headache-related symptoms substantially interfere with his vocational activities.  Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that the criteria for a maximum schedular evaluation of 50 percent have been met throughout the entire period on appeal.



ORDER

An evaluation of 50 percent for migraine headaches is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


